Citation Nr: 1000732	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a disability 
manifested by right calf pain.

5.  Entitlement to service connection for residuals of a left 
ear incision and drainage.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for a disability 
manifested by right chest pain.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for scars of the left 
forearm and calf.

10.  Entitlement to service connection for migraine 
headaches.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1999.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims of 
entitlement to service connection for hemorrhoids, a left 
hand disability, residuals of a left knee injury, scars of 
the left forearm and calf, migraines, residuals of a left 
ankle injury, and residuals of a left ear incision and 
drainage.  Accordingly, these claims are addressed in the 
REMAND section of the decision below and are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is medical nexus evidence of record relating the 
Veteran's tinnitus to active service.

2.  There is no competent medical evidence indicating that 
the Veteran has a right shoulder disability which is causally 
or etiologically related to active service.

3.  There is no competent medical evidence indicating that 
the Veteran has a disability manifested by right calf pain 
which is causally or etiologically related to active service.

4.  There is no competent medical nexus evidence of record 
indicating that the Veteran has bronchitis which is causally 
or etiologically related to his active service.

5.  There is no competent medical evidence indicating that 
the Veteran has a disability manifested by right chest pain 
which is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103A, 5107(b), 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).

3.  A disability manifested by right calf pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

4.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

5.  A disability manifested by right chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in May 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such a benefit.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence.  In addition, the May 2006 
letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided after the issuance of an initial, appropriate VCAA 
notice.   As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony at hearing before a Decision 
Review Officer (DRO) of the RO.  The Board has reviewed 
carefully such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
also has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Tinnitus

The Board finds that the medical evidence of record supports 
the Veteran's contention that his tinnitus is related 
causally to in-service noise exposure.  His service records 
show that his military occupational specialty (MOS) was a 
Navy SEAL combatant swimmer, parachutist, and helicopter cast 
master.  Additionally, the Veteran reported a history of 
military noise exposure due to weapons training and combat 
readiness drills.  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of his service.  See 38 U.S.C. § 1154(a) and 
(b) (West 2002).  Moreover, while tinnitus was not shown to 
have been diagnosed during service or within several years 
thereafter, bilateral tinnitus was diagnosed at May 2006 VA 
audiology evaluation.  The Veteran has indicated that he 
began to have tinnitus during his military service, and his 
DD214 and additional service personnel records show weapons 
training and military occupational specialties (MOS) wherein 
the Veteran participated in drills would be consistent with 
combat-type noise exposure.  The Veteran also reported that 
he had no post-service noise exposure.  Given that the 
Veteran likely had noise exposure while during his service, 
the Board finds that such acoustic trauma has not been 
excluded by competent evidence as the etiology of his 
tinnitus.  Indeed, the opinion rendered in the May 2006 VA 
examination report was far from being clear or definitive.  
The examiner gave a rather ambiguous and cryptic opinion that 
the Veteran's tinnitus is "less likely than not" related to 
military acoustic trauma but that the etiology of the 
Veteran's tinnitus is unknown.  Therefore, the Board finds 
that the evidence of record is in equipoise, and with 
resolution of doubt in the Veteran's favor, finds that 
service connection for tinnitus is warranted.

Bronchitis, Right Chest Pain, and Right Calf Pain

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claims 
of entitlement to service connection for a right shoulder 
disability, bronchitis, a disability manifested by right 
chest pain, and a disability manifested by right calf pain.  
38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a right shoulder 
disability during his military service.  The Board 
acknowledges that the Veteran was treated in June and July 
1997 for right chest pain due to a blunt trauma, which was 
diagnosed as a right chest bruise.  The Board also 
acknowledges that the Veteran was treated in June 1990 for 
right calf pain related to running; that complaint was 
diagnosed as pulled muscle.  Nevertheless, these complaints 
have not been shown to have been other than acute and 
resolved with treatment.  Moreover, while the Board further 
acknowledges that the Veteran was treated on multiple 
instances for bronchitis, the Board points out that the 
Veteran's service treatment records do not show that the 
Veteran had any residuals from his bronchitis.  The Board 
further notes that the Veteran, at his February 1999 
separation examination, denied experiencing a painful or 
trick shoulder, chest pain, muscle cramps of the legs, 
shortness of breath and chronic cough.  Additionally, his 
separation examination report shows normal clinical 
evaluation of the Veteran's lungs, chest, upper extremities, 
musculoskeletal system, and lower extremities.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).    

There also is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, 10 Vet. App. at 495-498 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  In particular, there is no evidence that 
the Veteran received treatment for a right shoulder 
disability, bronchitis, a disability manifested by right 
chest pain, or a disability manifested by right calf pain 
after his military service ended.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . the existence of a 
disability [and] a connection between the Veteran's service 
and the disability . . ."). The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's 
delay in asserting a claim can constitute negative evidence 
which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service.  In fact, the 
medical evidence of record clearly demonstrates there is no 
objective medical evidence of a right shoulder disability, 
chronic bronchitis, a disability manifested by right chest 
pain, or a disability manifested by right calf pain.  
Similarly, the Veteran denied experiencing bronchitis at his 
June 2008 RO hearing.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose bronchitis, right 
chest pain, or right calf pain.  Nor is the Veteran competent 
to offer an opinion regarding any causal relationship between 
these disabilities and active service. Again, there is no 
documentation of any injury or findings with respect to a 
right shoulder disability in service.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record showing no 
nexus between bronchitis, right chest pain, right calf pain, 
and active service.


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a disability manifested 
by right calf pain is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a disability manifested 
by right chest pain is denied.


REMAND

While the Board acknowledges that the Veteran was provided 
with multiple VA examinations, none of the examination 
reports address whether the Veteran's claimed left hand 
disability, residuals of a left knee injury, residuals of a 
left ear incision and drainage, hemorrhoids, scars of the 
left forearm and calf, migraine headaches, and residuals of a 
left ankle injury were related to his active service.  

In this regard, the Board acknowledges that the Veteran's 
service treatment records, including his February 1999 
examination, do not show chronic disabilities or complaints 
related to his claimed disabilities.  Nevertheless, the 
Veteran was treated for a left knee injury in March 1975, a 
laceration of the left leg in May 1984, an injury to the left 
hand in the October 1976 and July 1988, migraine headaches on 
numerous occasions, left ear incision in September 1997, 
hemorrhoids in November 1986, and a left ankle injury in 
September 1983; a left forearm scar was noted on his March 
1977 and February 1982 military examination reports.  In 
addition, the Board notes that the Veteran claims that, even 
absent an acute injury during service, his cumulative years 
of duty resulted in his current disabilities.   

The Court has held that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that the Veteran should be afforded a VA examination in 
order to determine nature and etiology of his claimed left 
hand disability, residuals of a left knee injury, residuals 
of a left ear incision and drainage, hemorrhoids, scars of 
the left forearm and calf, migraine headaches, and residuals 
of a left ankle injury.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of his claimed left hand 
disability, left knee disability, and 
left ankle disability, left ear incision 
and drainage, hemorrhoids, scars of the 
left forearm and calf, and migraine 
headaches.  The claims file must be 
provided for review at each examination.  
All necessary testing should be 
accomplished by the examiner(s) at each 
of the Veteran's scheduled 
examination(s).  A rationale should be 
provided for any opinion(s) offered by 
the examiner(s) at each examination.  If 
any opinion cannot be provided without 
resorting to speculation, this should be 
stated in the examination report(s).

For the Veteran's claimed left hand, left 
knee, and left ankle disabilities, the 
examiner(s) should be asked to opine 
including whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that any current 
left hand, left knee, and left ankle 
disabilities, if diagnosed, are related 
to the Veteran's active service or any 
incident of such service.    

For the Veteran's claimed left ear 
incision and drainage, the examiner(s) 
should be asked whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that a current left 
ear disability, if diagnosed, is related 
to the Veteran's active service or any 
incident of such service.  

For the Veteran's claimed hemorrhoids, 
the examiner(s) should be asked whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that 
hemorrhoids, if diagnosed, are related to 
active service or any incident of such 
service.  

For the Veteran's claimed scars of the 
left forearm and calf, the examiner(s) 
should be asked whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that any current 
left forearm and/or calf scars, if 
diagnosed, are related to active service 
or any incident of such service.  

For the Veteran's claimed migraine 
headaches, the examiner(s) should be 
asked whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that any current migraine 
headaches, if diagnosed, are related to 
active service or any incident of such 
service.  

6.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case to the 
Veteran and his service representative 
and afford them the appropriate 
opportunity to respond.  

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


